Exhibit 99.1 PRESS RELEASE FOR IMMEDIATE RELEASE Contact:Timothy A. Johnson Vice President, Strategic Planning and Investor Relations 614-278-6622 BIG LOTS REPORTS RECORD SECOND QUARTER RESULTS COMPANY RAISES ANNUAL EARNINGS AND CASH FLOW GUIDANCE Columbus, Ohio – August 29, 2007 – Big Lots, Inc. (NYSE: BIG) today reported second quarter fiscal 2007 income from continuing operations of $22.1 million, or $0.21 per diluted share, compared to income from continuing operations of $4.7 million, or $0.04 per diluted share, in the second quarter of fiscal 2006.Including the impact of discontinued operations, second quarter fiscal 2007 net income totaled $23.4 million, or $0.22 per diluted share, compared to $4.3 million, or $0.04 per diluted share, in the prior year. For the year to date period ended August 4, 2007, income from continuing operations totaled $51.2 million, or $0.47 per diluted share, compared to income from continuing operations of $19.2 million, or $0.17 per diluted share, for the same period in fiscal 2006.Including the impact of discontinued operations, year to date fiscal 2007 net income totaled $52.1 million, or $0.48 per diluted share, compared to $18.0 million, or $0.16 per diluted share, in the prior year. SECOND QUARTER HIGHLIGHTS · Record second quarter income from continuing operations of $0.21 per diluted share versus income from continuing operations of $0.04 per diluted share last year · Comparable store sales increase of 5.2% · Operating profit rate of 3.1% versus 0.7% last year · Repurchased $215 million of stock under the Company’s $600 million share repurchase program · Record second quarter inventory turnover Second Quarter Results Net sales for the second quarter ended August 4, 2007, increased 2.7% to $1,084.9 million, compared to $1,056.5 million for the same period in fiscal 2006.Comparable store sales for stores open at least two years at the beginning of the fiscal year increased 5.2% for the quarter on top of a 5.2% comparable store sales increase in the second quarter of fiscal 2006. Shareholder Relations Department 300 Phillipi Road Columbus, Ohio 43228-5311 Phone: (614) 278-6622Fax: (614) 278-6666 E-mail: aschmidt@biglots.com Operating profit for the second quarter of fiscal 2007 was $33.4 million, or 3.1% of sales, compared to last year’s operating profit of $7.3 million, or 0.7% of sales.The operating profit dollar improvement to last year was the result of significant expense leverage along with the incremental gross margin dollars driven by the Company’s 5.2% comparable store sales increase.Operating expenses as a percent of sales improved by 260 basis points due to store and distribution center efficiencies, lower insurance-related costs, efficiencies in advertising spending, and the leveraging impact of a 5.2% comp.As anticipated, this expense leverage was partially offset by a slight decline of 20 basis points in the gross margin rate due to certain lower margin promotions and a slight shift in merchandise mix towards lower margin categories. Inventory and Cash Management Inventory ended the quarter at $714 million, down 13% or $105 million compared to last year.Lower inventory value resulted from a lower store count along with an 11% decline in average store inventory levels year over year.For the sixth consecutive quarter, the Company achieved record inventory turnover results (on a comparable quarter basis) driven by improving inventory management and timely flow of merchandise along with strength in comparable store sales.The Company ended the second quarter of fiscal 2007 with total cash and cash equivalents of $109 million (with no long-term obligations) compared to cash and cash equivalents of $1 million and long-term obligations of $31 million in the prior year. Share Repurchase Update As announced in March of 2007, the Company’s Board of Directors authorized the repurchase of up to $600.0 million of its common shares commencing upon authorization and continuing until exhausted (“2007 Repurchase Program”). During the second quarter of fiscal 2007, the Company purchased 7.5 million shares in open market transactions for a total investment of $215.0 million or a weighted average price of $28.74 per share.Year to date, the Company has purchased 7.9 million shares in open market transactions for a total investment of $228.7 million, or a weighted average price of $28.91 per share. Additionally, during the first quarter of fiscal 2007 as part of the 2007 Repurchase Program, the Company received 2.8 million of its outstanding common shares representing the minimum number of shares purchased under a $100.0 million guaranteed share repurchase(“GSR”) transaction.The GSR includes a forward contract indexed to the average price of our common stock that subjects the GSR to a future share settlement based on the average share price between the contractually specified price inception date of the GSR and the final settlement date.The Company may receive up to 0.4 million additional shares of common stock from the counterparty in settlement of the GSR.If the GSR had settled on August 4, 2007, the Company would have received approximately 0.4 million additional common shares from the counterparty based on the average price of its common stock since the contractually specified price inception date of the GSR. The GSR is expected to settle during the fourth quarter of fiscal year 2007. Year to date, the Company has invested a total of $328.7 million as part of the 2007 Repurchase Program, leaving $271.3 million authorized and available for future use.If the GSR had settled on August 4, 2007, the Company would have purchased 11.1 million shares, or approximately 10% of the actual shares outstanding at the beginning of the program, at a weighted average price of $29.54. Shareholder Relations Department 300 Phillipi Road Columbus, Ohio 43228-5311 Phone: (614) 278-6622Fax: (614) 278-6666 E-mail: aschmidt@biglots.com 2007 OUTLOOK · Provides initial Q3 and Q4 guidance for sales and EPS from continuing operations · Increases annual guidance for EPS from continuing operations to $1.43 to $1.48 per diluted share, an increase of 42% to 47% compared to the prior year · Expects $240 million of annual cash flow (defined as operating activities less investing activities) · Increases annual inventory turnover guidance to 3.6 For the third quarter of fiscal 2007, the Company’s guidance calls for a 1% to 3% comparable store sales increase compared to a 5.8% comparable store sales increase for the third quarter of fiscal 2006.Based on this level of sales performance, the Company’s earnings are estimated to be in the range of $0.09 to $0.13 per diluted share, compared to income from continuing operations for the third quarter of fiscal 2006 of $0.02 per diluted share.As a reminder, the third quarter of fiscal 2006 included litigation charges totaling $0.05 per diluted share. For the fourth quarter of fiscal 2007, the Company’s guidance calls for a 1% to 3% comparable store sales increase compared to a 4.9% comparable store sales increase recorded last year.Based on this level of sales performance, the Company’s earnings are estimated to be in the range of $0.87 to $0.92 per diluted share, compared to income from continuing operations for the fourth quarter of fiscal 2006 of $0.83 per diluted share.As a reminder, the fourth quarter of fiscal 2006 included incremental earnings of approximately $0.05 per diluted share related to the extra week included in the retail calendar during fiscal 2006 (fourth quarter of 14 weeks versus a normal 13 week quarter, full year of 53 weeks versus a normal 52 week year). Given the strength of the second quarter operating results and current trends in the business, the Company raised its fiscal 2007 guidance for earnings and cash flow.The Company now anticipates fiscal 2007 income from continuing operations of $1.43 to $1.48 per diluted share, an increase of 42% to 47% compared to income from continuing operations of $1.01 per diluted share for fiscal 2006.This EPS guidance is based on an expected increase in comparable store sales in the range of 3% to 4%.Given this level of EPS performance and an inventory turnover assumption of approximately 3.6 times, the Company now expects approximately $240 million of cash flow for fiscal 2007. Conference Call/Webcast The Company will host a conference call today at 8:00 a.m. Eastern Time to discuss the Company's financial results for the second quarter of fiscal 2007.The Company invites you to listen to the webcast of the conference call through the Investors section of our website (www.biglots.com). If you are unable to join the live webcast, an archive of the call will be available at http://www.biglots.com in the Investor Relations section of our website two hours after the call ends and will remain available through midnight on Wednesday, September 12. A replay of the call will be available beginning August 29 at 12:00 noon (Eastern Time) through September 12 at midnight by dialing: 1.866.452.0550 (United States and Canada) or 1.206.428.2805 (International or metro-Seattle). The recording ID number is 5678 and the PIN number is 7893. Shareholder Relations Department 300 Phillipi Road Columbus, Ohio 43228-5311 Phone: (614) 278-6622Fax: (614) 278-6666 E-mail: aschmidt@biglots.com Big Lots is the nation’s largest broadline closeout retailer.As of the end of the second quarter of fiscal 2007 (August 4, 2007), the Company operated 1,369
